In an August 19, 2013, order, the Wyoming court als.o approved a
                  settlement agreement resolving several Wyoming actions, but that
                  settlement agreement expressly excluded Jessie and the Lawrimore trust.
                               On February 20, 2014, Jessie, as beneficiary of the original
                  trust, petitioned the Nevada district court for relief against Kubla, as
                  trustee of the original trust, for alleged breaches of Kubla's fiduciary
                  duties to Jessie. Kubla later moved for summary judgment on the breach
                  of fiduciary duty claims. The district court granted Kubla summary
                  judgment, finding that Kubla had filed accountings with the Nevada court
                  and that her other actions were compelled or sanctioned by the Wyoming
                  court. The district court implicitly gave full faith and credit to the
                  Wyoming orders. The district court then dismissed Kubla from the action,
                  finding that Kubla could not breach her fiduciary duty to Jessie by obeying
                  court orders and that Kubla had not otherwise breached her fiduciary
                  duty. This appeal followed.'
                               On appeal, Jessie argues that summary judgment was
                  inappropriate and factual issues remain as to whether Kubla, as trustee of
                  the original trust, breached her fiduciary duties to Jessie by improperly
                  valuing certain personal property and surcharging Jessie's account for the
                  value of that property, improperly settling a trust claim against Candy for
                  Candy's 1st Bank promissory note, failing to provide sufficient
                  documentation to Jessie about the trust's finances, failing to provide a
                  sufficient accounting, improperly advocating against Jessie's attempts to
                  intervene in the Wyoming litigation, and improperly distributing certain

                        1 We  decline to summarily treat Kubla's failure to file an answering
                  brief as a confession of error and resolve this matter on its merits. NRAP
                  31(d).

SUPREME COURT
      Of
    NEVADA

                                                       2
tO) 1947A agero
                  funds. We review de novo the district court's summary judgment order.
                  Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                  "Summary judgment is appropriate . . . when the pleadings and other
                  evidence on file demonstrate that no 'genuine issue as to any material fact
                  [remains] and that the moving party is entitled to a judgment as a matter
                  of law." Id. (quoting NRCP 56(c)).
                              To resolve this matter, we must first determine whether the
                  district court properly gave the Wyoming district court orders full faith
                  and credit. "The full faith and credit clause of the United States
                  Constitution requires that a final judgment entered in a sister state must
                  be respected by the courts of this state absent a showing of fraud, lack of
                  due process or lack of jurisdiction in the rendering state."   Rosenstein v.
                  Steele, 103 Nev. 571, 573, 747 P.2d 230, 231 (1987). In this appeal, Jessie
                  presents no arguments regarding why the Wyoming court orders should
                  not be given full faith and credit, and we can find none in the appendix.
                  Accordingly, we accord the Wyoming court orders full faith and credit. See
                  id.
                              The Wyoming court recognized Kubla as trustee of the original
                  trust, approved her division of that trust into two successor trusts, and
                  clarified that the division created two separate successor trusts, not two
                  sub-accounts of the original trust. The result is that the original trust was
                  terminated on August 8, 2012. 5 Austin Wakeman Scott, William
                  Franklin Fratcher, Mark L. Asher, Scott and Asher on Trusts § 36.1, at
                  2321-26 (5th ed. 2008). Kubla's duties as trustee, however, continue until
                  a final accounting is rendered and the trust assets are distributed.      Id.
                  Thus, Jessie, as a beneficiary of the original trust, can sue Kubla as
                  trustee for breach of her fiduciary duties in winding up the original trust.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ea
                While the district court found that all of Jessie's claims for breach of
                fiduciary duty were resolved by the Wyoming court settlement, the
                settlement agreement expressly excluded Jessie. It is thus not binding
                upon him.
                            Therefore, as to Jessie's claims that Kubla breached her
                fiduciary duties to him by improperly valuing certain personal property
                and surcharging his account for the value of that property, and by
                improperly settling a trust claim against Candy for Candy's 1st Bank
                promissory note, while the original trust is bound by the approved
                settlement agreement, Jessie is not and may assert these breach of
                fiduciary duty claims against Kubla. Further, the parties set forth
                differing factual accounts of Kubla's actions. Accordingly, we conclude
                that summary judgment is not warranted because genuine issues of fact
                remain, and we reverse the district court's order as to these claims.
                            Next, regarding Jessie's claims that Kubla breached her
                fiduciary duties by failing to provide sufficient documentation to Jessie
                about the trust's finances and improperly advocating against Jessie's
                attempts to intervene in the Wyoming litigation, these claims were not
                resolved by the Wyoming settlement agreement and no factual findings in
                the Nevada district court's order addressed them. Accordingly, we
                conclude that summary judgment is not warranted and we reverse the
                district court's order as to these claims.
                             Jessie's next argument is that Kubla failed to provide a
                sufficient accounting. Here, Jessie originally argued in the district court
                that Kubla had failed to file an accounting, not that the accounting she
                filed was insufficient, and the district court only made findings that Kubla
                had provided an accounting, not that the accounting was sufficient.

SUPREME COURT
         OF
     NEVADA
                                                        4
(0 ) [947A
                    Accordingly, we affirm the summary judgment in Kubla's favor on the
                    issue of whether she had provided an accounting, but we reverse the
                    summary judgment as to the sufficiency of the accounting because the
                    district court made no findings of fact on this issue.
                                   Finally, as to Jessie's claims that Kubla breached her
                    fiduciary duties by improperly distributing certain funds, Kubla's actions
                    at issue here were sanctioned or compelled by the Wyoming court.
                    Accordingly, we conclude that they are not a breach of Kubla's fiduciary
                    duties to Jessie, and we affirm the district court's summary judgment on
                    these claims. See In re Harrison Living Trust, 121 Nev. 217, 224, 112 P.3d
1058, 1063 (2005) (concluding that a trustee's compliance with a court
                    order was not a breach of fiduciary duty).
                                   Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED IN
                    PART AND REVERSED IN PART AND REMAND this matter to the
                    district court for proceedings consistent with this order. 2
                                                l•   ■   •




                                              Parraguirre
                                                             4-L.9   C-7r

                                    IA,          ,J.
                    Douglas


                           2 Thepetition at issue in this matter was asserted by Jessie as
                    beneficiary of the original trust. Jessie has not filed any petitions in this
                    matter on behalf of himself as beneficiary of the Lawrimore trust, nor has
                    the trustee of the Lawrimore trust filed any petitions on that trust's
                    behalf. Therefore, we decline to consider their rights.

SUPREME COURT
        OF
     NEVADA
                                                                5
(0) 1947A    .e:9
                cc: Hon. Gloria Sturman, District Judge
                     Ara H. Shirinian, Settlement Judge
                     Fennemore Craig Jones Vargas/Las Vegas
                     Fennemore Craig Jones Vargas/Reno
                     Grant Morris Dodds PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 6
(0) 194Th